 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5

 6
                             UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 7
     In Re
 8           Matt Ondoy Magana                          Chapter 13 Case Number:
             Daisy Pacho Magana                         15-43871-CN 13
 9                                                       Notice of Chapter 13 Plan Payments
                                                        / Action Required by Debtor(s)
10                                     Debtors(s)
11

12      The trustee received the attached "Notice of Mortgage Payment Change" (hereafter

13 "NPC') dated 02/08/2019 with respect to claim #15-2 filed by creditor Summit Funding Inc.

14 Our records reflect that the monthly mortgage payment is being paid by the Chapter 13

15 Trustee pursuant to the Mortgage Modification Mediation ("MMM") Program.

16
         The NPC indicates that the Debtor’ monthly mortgage payment has increased from
17
     $2,941.00 to $3,009.35. The Trustee has correspondingly increased the fixed payment due
18
     on this claim and the overall plan payment. According to section 5.01(b) of the confirmed
19
     plan,
20

21

22      “If the holder of a claim specified in Section 5.01 above provides the Debtor and

23 Trustee with notice of a payment change in accorance with Federal Rule of Bankuprty

24 Procedure 3002.1(b), then Debtor shall adjust the plan payment accordingly and is not

25 required to file a motion to modify the plan to provide for such payment change.”

26

27

28
Case: 15-43871      Doc# 64     Filed: 02/14/19     Entered: 02/14/19 15:48:39      Page 1 of 10
 1          Based on this increase to the Debtor’s on-going mortgage payment, the plan payment

 2 must increase to $4,074.09 effective with the February 2019 plan payment. This amount

 3
     reflects the additional amount added to the on-going mortgage payment as well as the
 4
     additional Trustee’s fees on that additional amount.
 5
        Failure to increase the plan payment accordingly will result in a motion to dismiss.
 6
     Date: February 14, 2019                                 /s/ Martha G. Bronitsky
 7                                                           Signature of Martha G. Bronitsky
                                                             Chapter 13 Standing Trustee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 15-43871       Doc# 64     Filed: 02/14/19    Entered: 02/14/19 15:48:39       Page 2 of 10
 1   In re                                          Chapter 13 Case No. 15-43871-CN 13
             Matt Ondoy Magana
 2           Daisy Pacho Magana
                                  debtor(s)
 3
                                     CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7

 8
   Matt Ondoy Magana                               Nathan D Borris Atty
   Daisy Pacho Magana                              1380 A Street
 9 3143 San Bernardino Way                         Hayward,CA 94541
   Union City,CA 94587
10                                                 (Counsel for Debtor)
     (Debtor(s))
11
   I declare under penalty of perjury under the laws of the State of California that the foregoing
12 is true and correct.

13 Date: February 14, 2019                          /s/ Denise Kinloch
14                                                  Denise Kinloch

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 15-43871      Doc# 64     Filed: 02/14/19     Entered: 02/14/19 15:48:39         Page 3 of 10
Fill in this information to identify the case:

Debtor 1     Matt Ondoy Magana

Debtor 2        Daisy Pacho Magana
(Spouse, if filing)

United States Bankruptcy Court for the   Northern                      District of       California
                                                                                         (State)

Case number      15-43871-CN




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                          12/15
If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor:        SUMMIT FUNDING, INC.                                        Court claim No. (if known):               15

                                                                                     Date of payment change:
Last 4 digits of any number you                                                      Must be at least 21 days after date
use to identify the debtor’s account:       1354                                     of this notice                            3/1/2019(*)

                                                                                     New total payment:
                                                                                     Principal, interest, and escrow, if any        $   3,009.35

Part 1:
              Escrow Account Payment Adjustment
1.   Will there be a change in the debtor’s escrow account payment?
           No

           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the basis for
                   the change. If a statement is not attached, explain why:


                   Current escrow payment: $         1,220.05 (**)                       New escrow payment:        $       1,288.40


Part 2:
              Mortgage Payment Adjustment
2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
     variable-rate account?
           No

           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                   attached, explain why:


                   Current interest rate:                            %                   New interest rate:                                    %

                   Current principal and interest payment: $                             New principal and interest payment: $


Part 3:
              Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No

           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                   (Court approval may be required before the payment change can take effect.)
                   Reason for change:

                   Current mortgage payment: $                                           New mortgage payment:          $




           Case:
            Case:15-43871
                   15-43871 Doc#
                             Doc#64 Filed:
                                    Filed:02/08/19
                                           02/14/19 Entered:
                                                    Entered:02/08/19
                                                             02/14/1912:22:10
                                                                     15:48:39 Page
                                                                              Page14of
                                                                                    of710
Debtor 1          Matt Ondoy Magana                                                 Case Number (if known)       15-43871-CN
                  First Name            Middle Name     Last Name



Part 4:
                   Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
           I am the creditor.
           I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Arnold L. Graff                                                                Date     February 6, 2019
           Signature


Print:             Arnold L. Graff                                                            Title:   Agent for Creditor
                   First Name            Middle Name     Last Name

Company:           Aldridge Pite, LLP

Address:           4375 Jutland Dr. Suite 200; P.O. Box 17933
                   Number                Street

                   San Diego              CA                          92177
                   City                  State                       Zip Code

Contact phone      858    750    7600                                                        Email     agraff@aldridgepite.com


*This notice of payment change is being filed in the interest of completeness in the court record. The effective date on this analysis was
scheduled to be prior to the filing of this notice. In order to comply in good faith with FRBP 3002.1(b), Summit will adjust the effective date to
3/1/2019. Further, Summit shall credit the Debtors for the unnoticed increase in monthly payments for the months of 10/1/2018 through
2/1/2019.

**To the extent any prior changes in the payments under the terms of the loan documents and/or escrow adjustments were not noticed in this
Court pursuant to Bankruptcy Rule 3002.1 after December 1, 2011 or the Petition Date (whichever is later), Summit will credit the Debtors, as
appropriate, to give the debtor the benefit of any lower payment amount as provided under the loan documents, escrow analysis, or a notice
previously filed with this Court. This credit represents the total of the increases in the monthly payments that were not noticed in
this Court pursuant to Bankruptcy Rule 3002.1 and will compensate the Debtor for the previously unfiled notice(s).




           Case:
            Case:15-43871
                   15-43871 Doc#
                             Doc#64 Filed:
                                    Filed:02/08/19
                                           02/14/19 Entered:
                                                    Entered:02/08/19
                                                             02/14/1912:22:10
                                                                     15:48:39 Page
                                                                              Page25of
                                                                                    of710
Case:
 Case:15-43871
        15-43871 Doc#
                  Doc#64 Filed:
                         Filed:02/08/19
                                02/14/19 Entered:
                                         Entered:02/08/19
                                                  02/14/1912:22:10
                                                          15:48:39 Page
                                                                   Page36of
                                                                         of710
Case:
 Case:15-43871
        15-43871 Doc#
                  Doc#64 Filed:
                         Filed:02/08/19
                                02/14/19 Entered:
                                         Entered:02/08/19
                                                  02/14/1912:22:10
                                                          15:48:39 Page
                                                                   Page47of
                                                                         of710
Case:
 Case:15-43871
        15-43871 Doc#
                  Doc#64 Filed:
                         Filed:02/08/19
                                02/14/19 Entered:
                                         Entered:02/08/19
                                                  02/14/1912:22:10
                                                          15:48:39 Page
                                                                   Page58of
                                                                         of710
       Jamie D. Hanawalt (SBN 309934)
   1   jhanawalt@aldridgepite.com
       Joseph C. Delmotte (SBN 259460)
   2   jdelmotte@aldridgepite.com
       ALDRIDGE PITE, LLP
   3   4375 Jutland Drive, Suite 200
       P.O. Box 17933
   4   San Diego, CA 92177-0933
       Telephone: (858) 750-7600
   5   Facsimile: (619) 590-1385
   6   Attorneys for
       GNMA II - SUMMIT FUNDING
   7
                                   UNITED STATES BANKRUPTCY COURT
   8
   9               NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
  10
        In re                                              Case No. 15-43871-CN
  11
        DAISY PACHO MAGANA,                                Chapter 13
  12
                        Debtors.
  13                                                       PROOF OF SERVICE
  14
                I, Lauren Timby, declare that:
  15
                I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont Center,
  16
       3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen years and
  17
       not a party to this case.
  18
                On February 8, 2019, I caused the following documents:
  19
                       Notice of Mortgage Payment Change;
  20
       to be served in said cause by placing a copy thereof enclosed in a sealed envelope with postage
  21
       thereon fully prepaid in the United States Mail at San Diego, California, and/or via electronic means
  22
       pursuant to Bankruptcy Local Rule 9013-3(c) as follows:
  23
       /././
  24
       /././
  25
       /././
  26
       /././
  27
       /././
  28

                                                      -1-                             CASE NO. 15-43871-CN
                                                 PROOF OF SERVICE

Case:
 Case:15-43871
        15-43871 Doc#
                  Doc#64 Filed:
                         Filed:02/08/19
                                02/14/19 Entered:
                                         Entered:02/08/19
                                                  02/14/1912:22:10
                                                          15:48:39 Page
                                                                   Page69of
                                                                         of710
   1
                                                DEBTORS
   2                                       Matt Ondoy Magana
                                           Daisy Pacho Magana
   3                                     3143 San Bernardino Way
                                          Union City, CA 94587
   4                                          (Via U.S. Mail)
   5
                                          DEBTORS’ ATTORNEY
   6                                       Nathan David Borris
                                      Law Offices of Nathan D. Borris
   7                                          1380 A Street
                                           Hayward CA 94541
   8
                                          nateborris@gmail.com
   9                                            (Via NEF)

  10                                              TRUSTEE
                                            Martha G. Bronitsky
  11
                                               P.O. Box 5004
  12                                        Hayward, CA 94540
                                           13trustee@oak13.com
  13                                             (Via NEF)
  14                                       U.S. TRUSTEE
  15                                        U.S. Trustee
                                        Department of Justice
  16                               USTPRegion17.OA.ECF@usdoj.gov
                                             (Via NEF)
  17
  18        I declare under penalty of perjury that the foregoing is true and correct.
  19 Dated: February 8, 2019                       /s/ Lauren Timby
                                                   LAUREN TIMBY
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -2-                                CASE NO. 15-43871-CN
                                            PROOF OF SERVICE

Case:
 Case:15-43871
       15-43871 Doc#
                 Doc#64 Filed:
                         Filed:02/08/19
                                02/14/19 Entered:
                                           Entered:02/08/19
                                                    02/14/1912:22:10
                                                             15:48:39 Page
                                                                       Page7 10
                                                                             of 7of
                                        10
